SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 6, 2010 USA TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 001-33365 23-2679963 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: 610-989-0340 n/a Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events The Company concluded its pending subscription rights offering at 5:00 p.m. on July 6, 2010. The rights offering had previously been scheduled to expire on July 22, 2010. The Company has been informed by its subscription agent that subscription rights were exercised for approximately $238,830 (or for approximately 265,366 shares and related warrants to purchase up to 265,366 shares). On July 7, 2010, the Registrant issued a press release announcing the conclusion of the rights offering and other matters, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit 99.1Press release dated July 7, 2010 SIGNATURES Pursuant to the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USA TECHNOLOGIES, INC. Dated: July 7, 2010 By: /s/ George R. Jensen, Jr. George R. Jensen, Jr., Chief Executive Officer Index to Exhibits Exhibit No. Description of Exhibit Press release dated July 7, 2010
